DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Species II (A species in which the tool change device is embodied as in Figure 3) in the reply filed on 1/10/2022 was previously acknowledged.  
Claims 4 and 5 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  On line 2 of the claim, “a first belt gear” should be changed to “[[a]] the first belt gear”, as claim 1, on which claim 10 directly depends, sets forth “a first belt gear” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 3 state, “the first rotary position sensor is coupled to the rotation support body in a torque-proof manner.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “coupled…in a torque-proof manner.”  Does this mean that no torque is being applied/transferred at the coupling of the first rotary position sensor and the rotation support body?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11-15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (Japan Publication No. JP 2000193062 A) in view of Yamamoto (U.S. PG Publication No. 2017/0087679 A1).  
Please note that an EPO Machine Translation of Matsuzawa is relied upon below, and said EPO Machine Translation has been provided with this action.  Please also note that Matsuzawa was cited on the PTO-892 mailed on 4/28/2022.  
Claim 1:  Figure 1 of Matsuzawa shows a change device (10) that is configured for changing tools (17a, 17b), the change device (10) comprising a gripper device having a gripper arm (15).  Regarding the gripper device, as can be seen between Figures 2-4, the gripper device is rotatably supported about a rotation axis that extends in a horizontal direction parallel to, for example, directions D1 and D2 at a rotation support body (30).  The rotation support body (30) constitutes such, since the rotation support body (30) supports the gripper device’s gripper arm (15) such that the gripper arm (15) can incur rotation when a rotary drive motor (25) is actuated.
Next, as can best be seen within Figure 2 of Matsuzawa, the gripper device is provided, via the gripper arm (15) thereof, with at least one holder (16a, 16b) for the tools (17a, 17b).  
Please note that Figure 1 of Matsuzawa shows a horizontal tool spindle (12), and when the gripper arm (15) moves in axial direction D1 (see Figure 2), which extends parallel to the rotation axis of the gripper device, the tools (17a, 17b) are pulled out from the chuck of the spindle (12).  When the gripper arm (15) moves in axial direction D2 though, the tools (17a, 17b) are inserted into the chuck of the spindle (12) [EPO Machine Translation, paragraph 0025].  
	The change device (10) is further provided with a rotary power train that is configured to rotate the gripper device about the rotation axis.  Noting this, Examiner now directs attention to Figure 3, which shows the rotary power training as comprising a rotary drive motor (25) and a rotary drive transmission that includes a first belt gear.  With regards to the first belt gear, it includes, for example, a first drive belt (24).  With respect to the rotary drive motor (25), it is “drivingly coupled” via the output shaft thereof with a transmission input of the rotary drive transmission, noting that Figure 3 shows the transmission input being embodied as a pulley or sheave and being received on the output shaft so as to interface with the first drive belt (24) of the rotary drive transmission.  
Please also be advised that a transmission output (23) of the rotary drive transmission is “drivingly connected” with the rotation support body (30).  Be advised that the transmission output (23) is “drivingly connected” (as broadly claimed) with the rotation support body (30) in that the transmission output (23) is connected with the rotation support body (30) in such a manner that the transmission output (23) is able to be driven/rotated by a rotational force of the rotary drive motor (25), the rotational force being transmitted to the transmission output (23) through the first drive belt (24) [EPO Machine Translation, paragraph 0026].
	Matsuzawa though, does not disclose, “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission, the first rotary position sensor being configured to detect a rotary position of the gripper device about the rotation axis.”  Examiner notes that the change device (10) further comprises a shift power train having a shift drive motor (28), the shift power train being configured to move the gripper device with forward/backward movement along the rotation axis.
Figure 1 of Yamamoto though, shows a machine tool (1) having a change device (10).  Regarding the change device (10), it is configured for changing tools (T).  As can best be seen in Figure 2 of Yamamoto, the change device (10) comprises a gripper device (40) that is supported for rotation about a rotation axis in the C-D direction.  Please note that the gripper device (40) has two holders (42, 52) for tools (T) [paragraph 0094].  
	The changer device (10) also has a rotary power train (24) that is configured to rotate the gripper device (40) about the rotation axis.  As Figure 4 shows, the rotary power train (24) comprises a rotary drive motor (25) [paragraph 0096] and a rotary drive transmission.  As can be seen in Figure 4, the rotary drive motor (25) is drivingly coupled with a transmission input (27) of the rotary device transmission via a coupling (26).  As to the transmission input (27), it engages a transmission output (28, 29) formed by a bevel gear (28) and a connecting body (29) [paragraph 0080].  Regarding the transmission output (28, 29) of the rotary drive transmission, it is drivingly connected with a rotation support body (20, 20, 34) comprising guide bars (20, 20) and a connecting ring (34).  Be advised that the connecting ring (34) is fixed to a lower surface of the connecting body (29) of the transmission output (28, 29), while the guides bars (20, 20) are fixed to a lower surface of the connecting ring (34) and penetrate the gripper device (40) [paragraph 0080].  
	Per Yamamoto, an encoder is attached to the rotary drive motor (25) [paragraph 0006].  This encoder is a first rotary position sensor that is configured to detect the rotary/angular position of the gripper device (40) in the C-D direction about the rotation axis [paragraphs 0006 and 0091].  Since the encoder/first rotary position sensor is attached to the rotary drive motor (25), it is coupled with the rotation support body (20, 20, 34) via the rotary drive motor (25) without interconnection of the rotary drive transmission.  Note that the rotary drive motor (25) is not part of the rotary drive transmission.  Rather, the rotary drive motor (25), like the rotary drive transmission, is part of the rotary power train (24).  
	Aside from the encoder/first rotary position sensor attached to the rotary drive motor (25), the changer device (10) includes a second encoder that is attached to a shift drive motor (13) [paragraph 0006], wherein the second encoder is a second rotary position sensor that outputs the angle of rotation (rotational position data) of the shift drive motor (13) [paragraph 0089] and detects the forward/backward movement of the gripper device (40) [paragraph 0006].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Matsuzawa’s change device (10) with the encoder/first rotary position sensor and the second encoder/second rotary position sensor of Yamamoto, so as to provide the advantage of being able to detect the rotary/angular position of the gripper device of Matsuzawa about the rotation axis and to detect the forward/backward movement of said gripper device.  
In making the above modification, it is noted that the encoder/first rotary position sensor will be attached to the rotary drive motor (25) of Matsuzawa in accordance with the disclosure of Yamamoto, and the second encoder/second rotary position sensor will be attached to the shift drive motor (28) of Matsuzawa in accordance with the disclosure of Yamamoto.  With regards to the encoder/first rotary position sensor of the modified change device (10) of Matsuzawa, it is configured to detect a rotary/angular position of the gripper device about the rotation axis.  Lastly, in accordance with the disclosure of Yamamoto, the encoder/first rotary position sensor of the modified change device (10) of Matsuzawa is coupled with the rotation support body (30) without interconnection of the rotary drive transmission.  This is because the encoder/first rotary position sensor is attached to the rotation support body (30) via the rotary drive motor (25) of Matsuzawa, and said drive motor (25) is not part of the rotary drive transmission.  Rather, the rotary drive motor (25), like the rotary drive transmission, is part of the rotary power train.  

Claim 3:  As was stated above in the rejection of claim 1, the encoder/first rotary position sensor of the modified change device (10) of Matsuzawa is coupled to the rotation support body (30) without interconnection of the rotary drive transmission.  This is because the encoder/first rotary position sensor is attached to the rotation support body (30) via the rotary drive motor (25) of Matsuzawa.  Noting this, since the encoder/first rotary position sensor doesn’t apply torque for rotating the rotation support body (30), and because the rotation support body (30) doesn’t apply torque to the encoder/first rotary position sensor, the encoder/first rotary position sensor is coupled to the rotation support body (30) in “a torque-proof manner.”

Claim 6:  Matsuzawa provides disclosure on a control device (29) (see Figure 3), which is configured to control the rotary drive motor (25) [EPO Machine Translations, paragraph 0026].  
Also, in the modified change device (10) of Matsuzawa, a sensor signal of the encoder/ first rotary position sensor of Yamamoto is able to be submitted to the control device (29).  This is known, because in Yamamoto, a sensor signal of the encoder/first rotary position sensor is submitted to Yamamoto’s control device (84), which controls the rotary drive motor (25) and the shift drive motor (13) in accordance with a tool change program to cause the gripper device (40) to change tools (T) [paragraph 0088].  Note that in Yamamoto the sensor signal of the encoder/ first rotary position sensor is submitted to the control device (84) when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as a next zero point [paragraph 0098].  
Based on the foregoing, it is evident that within the modified change device (10) of Matsuzawa that a sensor signal of the encoder/first rotary position sensor is able to be submitted to the control device (29).  (It is reiterated that in the modified change device (10) that the first rotary position sensor of Yamamoto is attached to the rotary drive motor (25) of Matsuzawa).  

Claim 7:  With regards to the encoder/first rotary position sensor of Yamamoto, it is disclosed as being configured to output an angle of rotation (rotational position data) of a rotary motor [Yamamoto, paragraph 0091].  Thus, in the modified the change device (10) of Matsuzawa, the encoder/first rotary position sensor of Yamamoto that is attached to the rotary drive motor (25) of Matsuzawa, in accordance with the disclosure of Yamamoto, is configured to output the angle of rotation (rotational position data) of said rotary drive motor (25).  Noting this, since in Matsuzawa the transmission input is drivingly coupled with the rotary drive motor (25), noting again that the transmission input is embodied as a pulley or sheave that’s received on the rotation drive motor’s (25) output shaft, outputting the angle of rotation (rotational position data) of the rotary drive motor (25) corresponds to outputting the angle of rotation (rotational position data) of the transmission input that is drivingly coupled thereto.  
Be advised that the encoder/first rotary position sensor of Yamamoto, which again is attached to the rotary drive motor (25) of Matsuzawa, is disclosed by Yamamoto as outputting the rotational position data to Yamamoto’s control device (84) [Yamamoto, paragraph 0099].  Thus, with respect to the modified change device (10) of Matsuzawa, this outputting of the rotational position data corresponds to creating a sensor signal of the rotary position data of the rotary drive motor (25) and the attached transmission input and submitting said signal to the control device (29).  Based on the foregoing, the encoder/first rotary position sensor that is attached to the rotary drive motor (25) of Matsuzawa is “configured to create a sensor signal corresponding to a rotary position of the transmission input and wherein the sensor signal” is submitted/output “to the control device [29].”  Matsuzawa/Yamamoto though, doesn’t disclose “an additional sensor” that is configured as such.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary drive motor (25) of Matsuzawa with a duplicate/additional encoder/first rotary position sensor of Yamamoto, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Examiner notes that by having a duplicate/additional encoder/first rotary position sensor of Yamamoto attached to the rotary drive motor (25) of Matsuzawa, outputting of an angle of rotation (rotational position data) of the rotary drive motor (25) of Matsuzawa will not have to halt should the original encoder/first rotary position sensor attached to the rotary drive motor (25) of Matsuzawa fail or breakdown, for example.  Thus, like the original encoder/first rotary position sensor attached to the rotary drive motor (25), the duplicate/additional encoder/first rotary position sensor is configured to create a sensor signal corresponding to a rotary position of the transmission input and wherein the sensor signal of the duplicate/additional encoder/first rotary position sensor is submitted to the control device (29).

Claim 8:  With regards to the duplicate/additional encoder/first rotary position sensor attached to the rotary drive motor (25), it is a “motor sensor” as it is a rotary position sensor that is attached to the rotary drive motor (25) of Matsuzawa.  Also, like the original encoder/first rotary position sensor of which it is a duplicate, in the modified change device (10) of Matsuzawa, the duplicate/additional encoder/first rotary position sensor outputs an angle of rotation (rotational position data) of the rotary drive motor (25), and outputs the rotational position data to the control device (29) [Yamamoto, paragraphs 0091, 0099].  Therefore, the duplicate/additional encoder/first rotary position sensor is configured to detect the rotary position of the rotary drive motor (25) about a corresponding motor axis thereof, and is further configured to submit a sensor signal corresponding to the rotary position of said rotary drive motor (25) to the control device (29).  

Claim 9:  Matsuzawa/Yamamoto does not provide disclosure on the control device (29) being “configured to determine a mass of the tool” which is “held in the at least one holder.” 
However, Examiner takes Official Notice that a control device being configured to determine a mass of a given tool held in at least one holder of a gripper device is well-known and widely-used in the art, and such results in being able to determine how much torque should be applied to the gripper device for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device is being grasped, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the control device (29) of the modified change device (10) of Matsuzawa to determine a mass of a given tool held in the at least one holder (16a, 16b) of the gripper device as is well-known, for the purpose of being able to determine how much torque should be applied to the gripper device for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device is being grasped.

Claim 11:  As was stated above in the rejection of claim 1, the change device (10) of Matsuzawa includes the shift power train, which is configured to move the gripper device with forward/ backward movement along the rotation axis.

Claim 12:  As was stated above in the rejection of claim 1, the change device (10) Matsuzawa further comprises a shift power train having a shift drive motor (28).  The shift power train further comprises a shift drive transmission having a transmission input, a second drive belt (27), and a transmission output (22).  Regarding the transmission input, it is embodied as a pulley or sheave that is received on the output shaft of the shift drive motor (28) so as to interface with the second drive belt (27) of the shift drive transmission.  As a result of the transmission input being received on the shift drive motor’s (28) output shaft, the “shift drive motor [is] drivingly coupled with the transmission input.”  
The shift drive motor (28) is also “drivingly coupled” with a threaded spindle (14) and a spindle nut (26) (see Figure 4).  Be advised that the shift drive motor (28) is “drivingly coupled” with the threaded spindle (14) by way of the transmission input, second drive belt (27), and transmission output (22).  Moreover, the threaded spindle (14) is “drivingly coupled” with the transmission output (22).  This is because the transmission output (22) includes the aforesaid spindle nut (26), and because the spindle nut (26) is connected to the threaded spindle (14) by means of a screw connection [EPO Machine Translation, paragraph 0026].

Claim 13:  Matsuzawa provides disclosure on a control device (29) (see Figure 3), which is configured to control the rotary drive motor (25) [EPO Machine Translations, paragraph 0026].  
Also, in the modified change device (10) of Matsuzawa, a sensor signal of the encoder/ first rotary position sensor of Yamamoto is able to be submitted to the control device (29).  This is known, because in Yamamoto, a sensor signal of the encoder/first rotary position sensor is submitted to Yamamoto’s control device (84), which controls the rotary drive motor (25) and the shift drive motor (13) in accordance with a tool change program to cause the gripper device (40) to change tools (T) [Yamamoto, paragraph 0088].  Note that in Yamamoto the sensor signal of the encoder/first rotary position sensor is submitted to the control device (84) when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as a next zero point [paragraph 0098].  
Based on the foregoing, it is evident that within the modified change device (10) of Matsuzawa that a sensor signal of the encoder/first rotary position sensor is able to be submitted to the control device (29).  (It is reiterated that in the modified change device (10) that the first rotary position sensor of Yamamoto is attached to the rotary drive motor (25) of Matsuzawa).  
	Also, as was stated above in the rejection of claim 1, in the modified change device (10) of Matsuzawa, a second encoder/second rotary position sensor is attached to the shift drive motor (28) of Matsuzawa in accordance with the disclosure of Yamamoto.  Since the second encoder/second rotary position sensor is attached to the shift drive motor (28), it is coupled with the threaded spindle (14) via the shift drive motor (28) without interconnection of the shift drive transmission.  Please note that the shift drive motor (28) is not part of the shift drive transmission.  Rather, the shift drive motor (28) and the shift drive transmission are part of the shift power train.  Noting this, the second encoder is a second rotary position sensor that is able to output the angle of rotation (rotational position data) [Yamamoto, paragraph 0089] of the shift drive motor (25) of Matsuzawa and detect the forward/backward movement [Yamamoto, paragraph 0006] of the gripper device of Matsuzawa.  Also, the second encoder/second rotary position sensor is able to create a sensor signal for determining rotational movement, and can submit the signal to the control device (29).  This will occur, for example, when the second encoder/second rotary position sensor outputs an angle of rotation (rotational data) of the shift drive motor (28).  
Lastly, the control device (29) functions to control the second encoder/second rotary position sensor in the sense that the control device (29) controls the shift drive motor (28) [Matsuzawa, EPO Machine Translation, paragraph 0030], and in response to the current angle of rotation of the shift drive motor (28) after having been controlled by the control device (29), the second encoder/second rotary position sensor will output said current angle of rotation (rotational data) of the shift drive motor (28).
Claim 14:  Matsuzawa provides disclosure on a control device (29) (see Figure 3), which is configured to control the rotary drive motor (25) [EPO Machine Translations, paragraph 0026].  
Also, in the modified change device (10) of Matsuzawa, a sensor signal of the encoder/ first rotary position sensor of Yamamoto is able to be submitted to the control device (29).  This is known, because in Yamamoto, a sensor signal of the encoder/first rotary position sensor is submitted to Yamamoto’s control device (84), which controls the rotary drive motor (25) and the shift drive motor (13) in accordance with a tool change program to cause the gripper device (40) to change tools (T) [paragraph 0088].  Note that in Yamamoto the sensor signal of the encoder/ first rotary position sensor is submitted to the control device (84) when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as a next zero point [paragraph 0098].  
Based on the foregoing, it is evident that within the modified change device (10) of Matsuzawa that a sensor signal of the encoder/first rotary position sensor is able to be submitted to the control device (29).  (It is reiterated that in the modified change device (10) that the first rotary position sensor of Yamamoto is attached to the rotary drive motor (25) of Matsuzawa).  
Also, as was stated above in the rejection of claim 1, in the modified change device (10) of Matsuzawa, a second encoder/second rotary position sensor is attached to the shift drive motor (28) of Matsuzawa in accordance with the disclosure of Yamamoto.  Since the second encoder/second rotary position sensor is attached to the shift drive motor (28), it is “a motor sensor.”  Noting this, 
Examiner again advises that the transmission input of the shift drive transmission is embodied as a pulley or sheave and is received on the output shaft of the shift drive motor (28).  Therefore, when the second encoder/second rotary position sensor/motor sensor outputs the angle of rotation (rotational position data) of the shift drive motor (28), it has created a sensor signal for determining rotational position of the transmission input.  

Claim 15:  As was stated above in the rejection of claim 12, the shift drive transmission includes the second drive belt (27), which can be seen in Figure 3.

Claim 17:  The spindle nut (26) is “immovably connected” with the rotation support body (30), because that the spindle nut (26) is restricted from incurring movement along the axial direction of the threaded spindle (14) with respect to the rotation support body (30) [EPO Machine Translation, paragraph 0027].

Claim 18: With regards to the spindle nut (26), when the threaded spindle (14) is set in rotation through actuation of the rotary drive motor (25), the spindle nut (26) is locked against rotation about the rotation axis.  This is because the threaded spindle (14) rotates relatively to said spindle nut (22) [EPO Machine Translation, paragraph 0028].  Thus, in at least this way, the spindle nut (22) is “locked against rotation movement about the rotation axis.”  

Claim 21:  The gripper device comprises a gripper arm (15), which as can best be seen within Figure 2 of Matsuzawa, includes at least one gripper arm, one for each of the at least one holder (16a, 16b).  Next, as can best be seen within Figure 3 of Matsuzawa, each of the at least one gripper arm extends laterally away from the rotation support body (30) orthogonal to the rotation axis.  Please note that each of the at least one gripper arm has at its free/distal end, opposite the rotation support body (30), one of at the at least one holders (16a, 16b) for the tools (17a, 17b).  

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (Japan Publication No. JP 2000193062 A) in view of Yamamoto (U.S. PG Pub. No. 2017/0087679 A1), and further in view of Fang (China Patent No. CN 108942407 A).  
Please note that Fang was cited by Applicant on the IDS filed on 2/23/2022.  Also, an EPO Machine Translation of Fang, which was provided on 4/28/2022, is relied upon below.  
Claim 10:  As can be seen in  Figure 3 of Matsuzawa, the rotary drive mechanism comprises a first belt gear comprising a first drive belt (24) [EPO Machine Translation, paragraph 0026].  Please note that the shift power train comprises a shift drive transmission, which in turn comprises a second drive belt (27).  
	Matsuzawa/Yamamoto though, does not provide disclosure on the control device (29) being “configured to determine a rupture of a belt of the first belt gear.”
	Fang though, discloses a device for detecting the breakage/rupture of a spindle belt (3) of a machine tool.  As can be seen in Figure 1, the belt (1) is disposed between a motor (2) and a main shaft (7) [EPO Machine Translation, paragraph 0025].  Figure 1 of Fang shows the device for detecting the breakage/rupture of a spindle belt (3) as having each of a speed sensor (1), a speed relay (4), a speed output relay (5), an orientation position relay (6), a PMC, and an HMI display.  With this setup, when the spindle belt (3) has been detected as being ruptured, an alarm can be issued and the machine tool can be stopped, thereby effectively avoiding the risk of the main shaft (7) being hit [EPO Machine Translation, paragraphs 0025, 0060].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the shift power train and the rotary power train of the change device (10) of Matsuzawa with a respective device for detecting the breakage/rupture of a spindle belt of Fang, so as to enable detection of when either the first drive belt (24) of the first belt gear or the second drive belt (27) of the second belt gear has been ruptured, thereby effectively avoiding the risk of damage as an alarm will be issued and the machine tool of which the change device (10) is a part will be stopped.  In making this modification, note that the sensor (1), relays (4, 5, 6), PMC, and HMI display of Fang will be incorporated so as to work with the control device (29) of Matsuzawa.  As a result, the control device (29) will work with these elements to determine a rupture of the first drive belt (24) and a rupture of the second drive belt (27).

Claim 16:  As can be seen within Figure 3 of Matsuzawa, the shift power train comprises a shift drive transmission, which in turn comprises a second drive belt (27).  Noting this, Examiner reiterates that the rotary drive mechanism comprises a first belt gear having a first drive belt (24).
	Matsuzawa/Yamamoto though, does not provide disclosure on the control device (29) being “configured to determine a rupture of a belt of the second belt gear.”
Fang though, discloses a device for detecting the breakage/rupture of a spindle belt (3) of a machine tool.  As can be seen in Figure 1, the belt (1) is disposed between a motor (2) and a main shaft (7) [EPO Machine Translation, paragraph 0025].  Figure 1 of Fang shows the device for detecting the breakage/rupture of a spindle belt (3) as having each of a speed sensor (1), a speed relay (4), a speed output relay (5), an orientation position relay (6), a PMC, and an HMI display.  With this setup, when the spindle belt (3) has been detected as being ruptured, an alarm can be issued and the machine tool can be stopped, thereby effectively avoiding the risk of the main shaft (7) being hit [EPO Machine Translation, paragraphs 0025, 0060].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the shift power train and the rotary power train of the change device (10) of Matsuzawa with a respective device for detecting the breakage/rupture of a spindle belt of Fang, so as to enable detection of when either the first drive belt (24) of the first belt gear or the second drive belt (27) of the second belt gear has been ruptured, thereby effectively avoiding the risk of damage as an alarm will be issued and the machine tool of which the change device (10) is a part will be stopped.  In making this modification, note that the sensor (1), relays (4, 5, 6), PMC, and HMI display of Fang will be incorporated so as to work with the control device (29) of Matsuzawa.  As a result, the control device (29) will work with these elements to determine a rupture of the first drive belt (24) and a rupture of the second drive belt (27).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (Japan Publication No. JP 2000193062 A) in view of Yamamoto (U.S. PG Pub. No. 2017/0087679 A1), and further in view Li (China Patent No. CN 108161534 A).
Examiner notes that a Machine Translation of Li, which has been furnished with this Office Action, is relied upon below.  
Claims 19 & 20: Matsuzawa/Yamamoto doesn’t disclose “the rotary drive transmission comprises a transmission housing in which the first rotary position sensor is arranged” (claim 19).    
Please also note that the shift drive motor (28), to which the second encoder/second rotary position sensor is attached, is also not arranged in a transmission housing.  Thus, Matsuzawa/Yamamoto does not provide disclosure on, “wherein the rotary drive transmission comprises the transmission housing in which the first rotary position sensor is arranged and a second rotary position sensor is arranged in the transmission housing” (claim 20).
Figure 1 of Li shows a transmission device of an automatic tool changing mechanism, the device comprising first (2) and second transmission shafts (3) that are connected to one another.  The device of Li further comprises a rotary drive motor (6), a rotary drive transmission including a chain or timing belt (62), a shift drive motor (5), and a shift drive transmission including a chain or timing belt (52).  As can be seen in Figure 1 of Li, a transmission housing (1) of the rotary drive transmission encloses the rotary drive motor (6), the rotary drive transmission, the shift drive motor (5), and the shift drive transmission.  As such, the drive motors (5, 6) and the drive transmissions are able to be kept clean as they are protected from outside elements, e.g. chips, dust, swarf, etc., which helps ensure the correct operation of said drive motors (5, 6) and drive transmissions and the driving of the transmission shafts (2, 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the change device (10) of Matsuzawa with the transmission housing (1) of Li, so as to provide the advantage of protection in the form of enclosing each of the rotary drive motor (25) and the shift drive motor (48) of Matsuzawa and the rotary drive transmission and shift drive transmissions of Matsuzawa.  By enclosing the rotary (25) and shift drive motors (28) of Matsuzawa in addition to the rotary and shift drive transmissions of Matsuzawa, each of said elements is able to be kept clean as they are protected from outside elements, e.g. chips, dust, swarf, etc., which helps ensure the correct operation of each of the drive motors (25, 28) and each of the drive transmissions.  
In making this modification, the transmission housing (1) of Li will enclose Matsuzawa’s rotary drive motor (25) to which the encoder/first rotary position sensor is attached and will enclose Matsuzawa’s shift drive motor (28) to which the second encoder/second rotary position sensor is attached.  By virtue of being attached to the rotary (25) and shift drive motors (28) that are enclosed within the transmission housing (1) of Li, the encoder/first rotary position sensor and the second encoder/second rotary position sensor are each arranged within the transmission housing (1).  Based on the foregoing, claims 19 and 20 are satisfied. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and Zhang have been considered but are moot, because the new ground of rejection does not rely on Zhang, which was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 1 and Yamamoto, Applicant argues the following.  Please be advised that Yamamoto is once against being relied by Examiner as a modifying reference, this time as modifying reference to Matsuzawa (Japan Publication No. JP 2000193062 A).
Referring now to Yamamoto and Zhang, Applicant respectfully submits that neither reference discloses a sensor provided at the transmission output 28B of the rotary drive transmission 28.  The rotary drive transmission 28 contains a belt gear 33 that has remarkable elasticities. As such, detecting the position downstream of the rotary drive transmission 28 allows increased precision and avoids inaccuracy of positioning the gripper device 20 of change device 15. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant respectfully submits that neither reference discloses a sensor provided at the transmission output 28B of the rotary drive transmission 28) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please be advised that Applicant argues that Yamamoto doesn’t disclose a sensor provided at the transmission output of the rotary drive transmission; however, what Applicant sets forth within claim 1 is “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission.”  Since the claims don’t require a sensor to be “provided at the transmission output of the rotary drive transmission,” Applicant’s argument directed to such is deemed moot.  
With respect to claim 1 and Yamamoto, Applicant argues the following.
Still further, claim 1 has been amended to recite that the rotation axis extends in a horizontal direction. 

This feature is shown in at least the drawings of the application, as filed, as well as the reference to the varying torque depending on the weight of the carried load (e.g. paragraph [0047] of the application as filed. In addition, the specification makes it clear that the motor axes M1, M2 can be arranged vertically above the rotation axis D (e.g. paragraph [0053] of the application as filed. 

With a rotation axis extending in a horizontal direction the varying torque created due to the weight force of the load carried by the gripper device 20 depends on the rotational position of the gripper device 20 and on whether the gripper device 20 carries only one tool 16 or two tools 16 and in the latter case in addition on the difference of the weight of the carried tools 16. Due to the varying torque around the rotation axis D, different forces are created on the belt of the belt gear 33. Consequently, static and dynamic effects cause an elastic deformation, particularly of belt gear 33, which could lead to a decreased accuracy in positioning the gripper device 20 and the at least one tool 16 carried by the gripper device 20. However, such deviations from an accurate position could create difficulties when positioning the tool 16 to be stored at a storing location 19 or inserted into the machine spindle 18. 

	Applicant’s argument has been considered, but is not persuasive.  This is because Yamamoto is not being relied upon to teach, “the rotation axis extends in a horizontal axis.”  Rather, new base limitation, Matsuzawa (Japan Publication No. JP 2000193062 A), teaches the rotation axis of a change device (10) that extends in a horizontal axis.  More specifically, in Matsuzawa, the change device (10) comprises a gripper device having a gripper arm (15).  Regarding the gripper device, as can be seen between Figures 2-4, the gripper device is rotatably supported about a rotation axis that extends in a horizontal direction parallel to, for example, directions D1 and D2 at a rotation support body (30).  Noting this, since Yamamoto isn’t being relied upon to teach, “the rotation axis extends in a horizontal axis,” Applicant’s argument concerning such is deemed moot.  

Lastly, with respect to claim 1 and Yamamoto, Applicant also argues the following.
In contrast and in Yamamoto, the rotation position is directly detected at the motor and not at the output of the rotary drive transmission. 

Clearly, claim 1 indicates that the rotary position sensor 40 is coupled with the rotation support body 22 without interconnection of the rotary drive transmission 28. Accordingly, the rotary position sensor 40 is not directly connected with the rotary drive motor 30, but instead arranged on the output side of the rotary drive transmission 28 (downstream of the transmission output 28b). In doing so, the precision of the position detection is remarkably increased. Elasticities in the drive train created by the rotary drive transmission 28 do not influence the measurement of the rotary position detection.

Contrary to claim 1, Yamamoto places the encoder on the input side of bevel gear 27, 28. Any elasticity in the drive train caused by the bevel gear 27, 28 affects the accuracy in determining the rotary position of arm 40. 

Such elasticities in the transmission particularly occur, if the rotary drive transmission 28 comprises a belt gear, such as the first belt gear 33. The first belt gear 33 may cause deviations between the driving movement at the transmission input 28a and the actual movement at the transmission output 28b. The deviation increases with increasing accelerations or driving forces of the rotary drive motor 30. In order to avoid such detection inaccuracies, the first rotary position sensor 40 is placed on the output side of the transmission 28. 

Instead of using encoders of servo motors (as proposed by Yamamoto), the device of claim 1 arranges the first rotary position sensor 40 at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22. 

As such, Applicant respectfully submits that claim 1, as now presented, is allowable over the above references. 


First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device of claim 1 arranges the first rotary position sensor 40 at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In contrast to Applicant’s argument, claim 1 doesn’t set forth the first rotary position sensor being “coupled with the transmission output and the rotation support body.”  Rather, in terms of which element the first rotary position sensor is coupled to, claim 1 sets forth, “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission.”  As can be seen in this limitation, Applicant doesn’t actually set forth the first rotary position sensor being arranged “at the portion of the drive train that is directly coupled with the transmission output.”  Thus, Applicant’s arguments directed to such are deemed moot.  
Next, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is to say that Applicant is arguing against Yamamoto individually, while claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of Yamamoto.  That is to say that the combination of Matsuzawa in view of Yamamoto provide disclosure upon, “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission.”  This will now be explained.  First though, please be advised that Matsuzawa provides disclosure upon a rotary power training comprising a rotary drive motor (25) and a rotary drive transmission.  Further discussion of this rotary drive motor (25) will be provided momentarily.  
	Next, attention is drawn Figure 1 of Yamamoto, which shows a machine tool (1) having a change device (10).  Regarding the change device (10), it is configured for changing tools (T).  As can best be seen within Figure 2, the change device (10) comprises a gripper device (40) that is supported for rotation about a rotation axis in the C-D direction.  Please note that the gripper device (40) has two holders (42, 52) for tools (T) [paragraph 0094].  
	The changer device (10) also has a rotary power train (24) that is configured to rotate the gripper device (40) about the rotation axis.  As Figure 4 shows, the rotary power train (24) comprises a rotary drive motor (25) [paragraph 0096] and a rotary drive transmission.  As can be seen in Figure 4, the rotary drive motor (25) is drivingly coupled with a transmission input (27) of the rotary device transmission via a coupling (26).  As to the transmission input (27), it engages a transmission output (28, 29) formed by a bevel gear (28) and a connecting body (29) [paragraph 0080].  Regarding the transmission output (28, 29) of the rotary drive transmission, it is drivingly connected with a rotation support body (20, 20, 34) comprising guide bars (20, 20) and a connecting ring (34).  Be advised that the connecting ring (34) is fixed to a lower surface of the connecting body (29) of the transmission output (28, 29), while the guides bars (20, 20) are fixed to a lower surface of the connecting ring (34) and penetrate the gripper device (40) [paragraph 0080].  
	Per Yamamoto, an encoder is attached to the rotary drive motor (25) [paragraph 0006].  This encoder is a first rotary position sensor that is configured to detect the rotary/angular position of the gripper device (40) in the C-D direction about the rotation axis [paragraphs 0006 and 0091].  Since the encoder/first rotary position sensor is attached to the rotary drive motor (25), it is coupled with the rotation support body (20, 20, 34) via the rotary drive motor (25) without interconnection of the rotary drive transmission.  Note that the rotary drive motor (25) is not part of the rotary drive transmission.  Rather, the rotary drive motor (25), like the rotary drive transmission, is part of the rotary power train (24).  
Noting the above, Examiner reiterates that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Matsuzawa’s change device (10) with the encoder/first rotary position sensor, so as to provide the advantage of being able to detect the rotary/angular position of the gripper device of Matsuzawa about the rotation axis.  In making the above modification, the encoder/first rotary position sensor is attached to the rotary drive motor (25) of Matsuzawa in accordance with the disclosure of Yamamoto.  With regards to the encoder/first rotary position sensor of the modified change device (10) of Matsuzawa, it is configured to detect a rotary/angular position of the gripper device about the rotation axis.  Lastly, in accordance with the disclosure of Yamamoto, the encoder/first rotary position sensor of the modified change device (10) of Matsuzawa is coupled with the rotation support body (30) without interconnection of the rotary drive transmission.  This is because the encoder/first rotary position sensor is attached to the rotation support body (30) via the rotary drive motor (25) of Matsuzawa, and said drive motor (25) is not part of the rotary drive transmission.  Rather, the rotary drive motor (25), like the rotary drive transmission, is part of the rotary power train.  
	Since the combination of Matsuzawa and Yamamoto provide disclosure upon, “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission,” Applicant’s argument is not found to be persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722